45 F.3d 430NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
EIZONAS, INC., Plaintiff-Appellant,v.DOLLAR SAVINGS, Defendant-Appellee.
No. 92-3860.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1994.

1
Before:  MILBURN and BATCHELDER, Circuit Judges, and JOINER, District Judge.*

ORDER

2
On December 3, 1993, this court affirmed the district court's order granting summary judgment in this Sherman Act and RICO action.  We remanded to the district court the order denying the defendants' motion for sanctions, noting that since the marginal order provided no basis for the denial, it was difficult to review the order on appeal.  The district court has now entered a memorandum and order setting forth its reasons for denying defendants' motion for sanctions.


3
We reviewed the denial of a motion for sanctions for abuse of discretion.  On review of the memorandum and order of the district court we cannot conclude that the district court abused its discretion in refusing to award sanctions.


4
The order denying sanctions is affirmed.



*
 The Honorable Charles W. Joiner, U.S. District Judge for the Eastern District of Michigan, sitting by designation